UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2478


EDNA MARY LARSON,

                    Plaintiff - Appellant,

             v.

NATIONSTAR MORTGAGE, LLC, d/b/a Champion Mortgage Company of
Texas; DIANE S. ROSENBERG; ROSENBERG & ASSOCIATES, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:18-cv-00780-PX)


Submitted: April 26, 2019                                         Decided: June 6, 2019


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edna Mary Larson, Appellant Pro Se. Melissa O. Martinez, MCGUIREWOODS, LLP,
Baltimore, Maryland; Sara Nicholson Tussey, ROSENBERG & ASSOCIATES, LLC,
Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edna Mary Larson appeals the district court’s order granting Defendants’ motions

to dismiss Larson’s several civil claims against Defendants. We have reviewed the

record and have considered Larson’s arguments and discern no reversible error.

Accordingly, we affirm the district court’s order. See Larson v. Nationstar Mortg., LLC,

No. 8:18-cv-00780-PX (D. Md. Nov. 13, 2018).          We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2